                 Case 3:19-cv-00022-HTW-LRA Document 7-9 Filed 02/11/19 Page 1 of 14
                                                                                                                           CLOSED

                                                     Mississippi Electronic Courts
                                     Seventh Circuit Court District (Hinds Circuit Court - Jackson)
                                       CIVIL DOCKET FOR CASE #: 25CI1:14-cv-00071-EFP


RAGGIO V MTGOX ET AL                                                             Date Filed: 03/05/2014
Assigned to: Eleanor Faye Peterson                                               Date Terminated: 01/10/2019
                                                                                 Total Case Age: 1772
                                                                                 Jury Demand: Plaintiff
                                                                                 Nature of Suit: 44 Specific Performance
Plaintiff
DR DONALD RAGGIO                                                    represented by Mitchell H. Tyner, Sr.
also known as                                                                      Tyner Law Firm, P.A.
MELISSA HICKS                                                                      5750 I-55 North
                                                                                   JACKSON, MS 39211
                                                                                   601-957-1113
                                                                                   Fax: 601-957-6554
                                                                                   Email: mtyner@tynerlawfirm.com
                                                                                   TERMINATED: 08/03/2018
                                                                                   ATTORNEY TO BE NOTICED

                                                                                  Armin J. Moeller, Jr.
                                                                                  Balch & Bingham LLP
                                                                                  188 East Capitol Street, Suite 1400
                                                                                  JACKSON, MS 39201
                                                                                  601-965-8156
                                                                                  Email: amoeller@balch.com
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Christine Crockett White
                                                                                  Balch & Bingham LLP
                                                                                  188 East Capitol Street
                                                                                  Suite 1400
                                                                                  JACKSON, MS 39201
                                                                                  601-965-8181
                                                                                  Fax: 866-501-9968
                                                                                  Email: cwhite@balch.com
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Andy Lowry
                                                                                  Balch & Bingham LLP
                                                                                  Post Office Box 22587
                                                                                  JACKSON, MS 39225
                                                                                  601-965-8164
                                                                                  Fax: 866-849-8954
                                                                                  Email: alowry@balch.com
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Walter Boone
                                                                                  Balch & Bingham
                                                                                  188 East Capitol Street, Suite 1400
                                                                                  JACKSON, MS 39201
                                                                                  601-965-8179
                                                                                  Fax: 601-960-8613
                                                                                  Email: wboone@balch.com
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Jonathan Paul Dyal
                                                                                  Balch & Bingham LLP
                                                                                  P. O. Box 130
                                                                                  GULFPORT, MS 39502
                                                                                  228-214-0406
                                                                                  Fax: 888-201-9897
                                                                                  Email: jdyal@balch.com
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Charles Bradford Martin
                                                                                  Tyner, Goza, Stacey & Martin, LLC

                                                       Exhibit 9
             Case 3:19-cv-00022-HTW-LRA Document 7-9 Filed 02/11/19 Page 2 of 14
                                                          3352 North Liberty
                                                          CANTON, MS 39046
                                                          601-401-1111
                                                          Fax: 601-957-6554
                                                          Email: bmartin@tynerlawfirm.com
                                                          TERMINATED: 08/03/2018
                                                          ATTORNEY TO BE NOTICED

                                                          Michael Patrick Everman
                                                          Balch & Bingham, LLP
                                                          P.O. Box 22587
                                                          JACKSON, MS 39225
                                                          601-965-8162
                                                          Fax: 866-226-1929
                                                          Email: peverman@balch.com
                                                          ATTORNEY TO BE NOTICED

                                                          Perry Taylor
                                                          Balch & Bingham, LLP
                                                          188 East Capitol St.
                                                          JACKSON, MS 39201
                                                          601-965-8172
                                                          Fax: 866-883-6418
                                                          Email: ptaylor@balch.com
                                                          ATTORNEY TO BE NOTICED

Plaintiff
DR CHRIS RAGGIO                               represented by Walter Boone
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

                                                          Mitchell H. Tyner, Sr.
                                                          (See above for address)
                                                          TERMINATED: 08/03/2018
                                                          ATTORNEY TO BE NOTICED

                                                          Andy Lowry
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Armin J. Moeller, Jr.
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Michael Patrick Everman
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Jonathan Paul Dyal
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Charles Bradford Martin
                                                          (See above for address)
                                                          TERMINATED: 08/03/2018
                                                          ATTORNEY TO BE NOTICED

                                                          Perry Taylor
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Christine Crockett White
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED


V.
Defendant
MTGOX                                         represented by Ethan Isaac Jacobs
A SOLE PROPRIETORSHIP                                        PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED
                Case 3:19-cv-00022-HTW-LRA Document 7-9 Filed 02/11/19 Page 3 of 14
Defendant
MTGOX INC
A DELAWARE CORPORATION

Defendant
MT.GOX KK
A JAPANESE CORPORATION
Defendant
TIBANE KK
A JAPANESE CORPORATION

Defendant
MUTUM SIGILLUM LLC
A DELAWARE LIMITED LIABILITY COMPANY

Defendant
CODE COLLECTIVE LLC                              represented by Edwin S. Gault, Jr.
A NEW YORK LIMITED LIABILITY COMPANY                            Forman Watkins & Krutz LLP
                                                                P. O. Box 22608
                                                                JACKSON, MS 39225
                                                                601-960-8600
                                                                Fax: 601-960-8613
                                                                Email: Win.Gault@formanwatkins.com
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

                                                              Amanda B. Robinson
                                                              Forman Watkins Krtuz & Tardy LLP
                                                              Litigation
                                                              P. O. Box 22608
                                                              Jackson, MS
                                                              JACKSON, MS 39201
                                                              601-960-8600
                                                              Fax: 601-960-8613
                                                              Email: mandie.robinson@formanwatkins.com
                                                              ATTORNEY TO BE NOTICED

                                                              T. Peyton Smith
                                                              Forman Watkins & Krutz LLP
                                                              P.O. Box 22608
                                                              JACKSON, MS 39225
                                                              601-969-4283
                                                              Email: peyton.smith@formanwatkins.com
                                                              ATTORNEY TO BE NOTICED

                                                              Ethan Isaac Jacobs
                                                              (See above for address)
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED

Defendant
JED MCCALEB                                      represented by Edwin S. Gault, Jr.
AN INDIVIDUAL                                                   (See above for address)
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

                                                              Ethan Isaac Jacobs
                                                              (See above for address)
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED

                                                              T. Peyton Smith
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

                                                              Amanda B. Robinson
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

Defendant
                   Case 3:19-cv-00022-HTW-LRA Document 7-9 Filed 02/11/19 Page 4 of 14
MARK KARPELES
AN INDIVIDUAL

Defendant
JOHN DOES 1-5
Defendant
CORPORATE JOHN DOES 1-5

Interested Party
Tyner Law Firm, P.A.                                                   represented by Mitchell H. Tyner, Sr.
3352 North Liberty Street                                                             (See above for address)
Canton, MS 39046                                                                      ATTORNEY TO BE NOTICED
601-401-1111
                                                                                      Charles Bradford Martin
                                                                                      (See above for address)
                                                                                      ATTORNEY TO BE NOTICED


V.
Objector
THE UNIVERSITY OF MISSISSIPPI MEDICAL                                  represented by Mark D. Ray
CENTER                                                                                University of Mississippi Medical Center
2500 North State Street                                                               Office of General Counsel
Jackson, MS 39216                                                                     2500 North State Street
                                                                                      JACKSON, MS 39216
                                                                                      601-984-1969
                                                                                      Fax: 601-815-5474
                                                                                      Email: mdray@umc.edu
                                                                                      ATTORNEY TO BE NOTICED


Date Filed          #   Docket Text
                        COMPLAINT against CODE COLLECTIVE LLC, CORPORATE JOHN DOES 1-5, JOHN DOES 1-5, MARK KARPELES,
03/05/2014      1       JED MCCALEB, MT.GOX KK, MTGOX, MTGOX INC, MUTUM SIGILLUM LLC, TIBANE KK, filed by CHRIS
                        RAGGIO, DONALD RAGGIO. (Attachments: # 1 Civil Cover Sheet) (KW) (Entered: 03/06/2014)
03/06/2014      2       SUMMONS Issued to TIBANE KK. (KW) (Entered: 03/06/2014)
03/06/2014      3       SUMMONS Issued to MT.GOX KK. (KW) (Entered: 03/06/2014)
03/06/2014      4       SUMMONS Issued to MT.GOX KK. (KW) (Entered: 03/06/2014)
03/06/2014      5       SUMMONS Issued to MUTUM SIGILLUM LLC. (KW) (Entered: 03/06/2014)
03/06/2014      6       SUMMONS Issued to CODE COLLECTIVE LLC. (KW) (Entered: 03/06/2014)
03/06/2014      7       SUMMONS Issued to MTGOX INC. (KW) (Entered: 03/06/2014)
03/06/2014      8       SUMMONS Issued to MARK KARPELES. (KW) (Entered: 03/06/2014)
03/06/2014      9       SUMMONS Issued to JED MCCALEB. (KW) (Entered: 03/06/2014)
04/11/2014      11      Summons Reissued (Alias) as to TIBANE KK (KW) (Entered: 04/11/2014)
04/11/2014      12      Summons Reissued (Alias) as to MTGOX (ORGINALLY A SOLE PROPRIETORSHIP) (KW) (Entered: 04/11/2014)
04/11/2014      13      Summons Reissued (Alias) as to MT.GOX KK, MARK KARPALES (KW) (Entered: 04/11/2014)
04/11/2014      14      Summons Reissued (Alias) as to MARK KARPELES (KW) (Entered: 04/11/2014)
06/23/2014      15      Summons Reissued (Alias) as to CODE COLLECTIVE LLC (KW) (Entered: 06/23/2014)
06/23/2014      16      Summons Reissued (Alias) as to JED MCCALEB (KW) (Entered: 06/23/2014)
06/23/2014      17      Summons Reissued (Alias) as to MTGOX (KW) (Entered: 06/23/2014)
                        MOTION for Extension of Time to Serve Defendant by Plaintiffs CHRIS RAGGIO, DONALD RAGGIO, Defendants CODE
07/03/2014      18      COLLECTIVE LLC, CORPORATE JOHN DOES 1-5, JOHN DOES 1-5, MARK KARPELES, JED MCCALEB, MT.GOX
                        KK, MTGOX, MTGOX INC, MUTUM SIGILLUM LLC, TIBANE KK (Tyner, Mitchell) (Entered: 07/03/2014)
07/08/2014      19      ORDER granting 18 Motion for Extension of Time to Serve Defendant. (KW) (Entered: 07/09/2014)
                        AFFIDAVIT of Service for Summons, Notice of Claim Cover Sheet, Complaint served on Colleen McMahon, Managment
07/15/2014      20      Agent- Registered Agent for MTGOX, INC. on 6/25/2014, filed by CHRIS RAGGIO, DONALD RAGGIO. (Tyner, Mitchell)
                        (Entered: 07/15/2014)
07/15/2014      21      AFFIDAVIT of Service for Summons, Notice of Claim Cover Sheet, Complaint served on New York Dept. of State-
             Case 3:19-cv-00022-HTW-LRA Document 7-9 Filed 02/11/19 Page 5 of 14
                  Registered Agent for Code Collective, LLC on 6/30/2014, filed by CHRIS RAGGIO, DONALD RAGGIO. (Tyner, Mitchell)
                  (Entered: 07/15/2014)
                  CERTIFICATE OF SERVICE by CHRIS RAGGIO, DONALD RAGGIO On Jed McCaleb (Tyner, Mitchell) (Entered:
09/02/2014   22
                  09/02/2014)
                  NOTICE of Appearance by Charles Bradford Martin on behalf of CHRIS RAGGIO, DONALD RAGGIO (Martin, Charles)
05/09/2016   23
                  (Entered: 05/09/2016)
06/01/2016   24   NOTICE of Appearance by Edwin S. Gault, Jr on behalf of JED MCCALEB (Gault, Edwin) (Entered: 06/01/2016)
06/13/2016   25   ANSWER to 1 Complaint by CODE COLLECTIVE LLC, JED MCCALEB. (Gault, Edwin) (Entered: 06/13/2016)
06/13/2016   26   NOTICE of Appearance by Amanda B. Robinson on behalf of JED MCCALEB (Robinson, Amanda) (Entered: 06/13/2016)
                  NOTICE to Take Deposition of Jed McCaleb by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles) (Entered:
06/21/2016   27
                  06/21/2016)
                  NOTICE to Take Deposition of Jed McCaleb by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles) (Entered:
06/22/2016   28
                  06/22/2016)
                  MOTION for Summary Judgment Based On The Statute Of Limitations by Defendants CODE COLLECTIVE LLC, JED
06/30/2016   29
                  MCCALEB (Attachments: # 1 Exhibit A - Affidavit of Jed McCaleb) (Gault, Edwin) (Entered: 06/30/2016)
                  MEMORANDUM in Support re 29 MOTION for Summary Judgment Based On The Statute Of Limitations by CODE
06/30/2016   30
                  COLLECTIVE LLC, JED MCCALEB. (Gault, Edwin) (Entered: 06/30/2016)
                  MOTION for Protective Order of Jed McCaleb, Individually, and Formerly Doing Business as MTGOX, a Sole Proprietorship
06/30/2016   31
                  by Defendant JED MCCALEB (Gault, Edwin) (Entered: 06/30/2016)
                  APPLICATION for Admission of Counsel Pro Hac Vice for Ethan Isaac Jacobs by CODE COLLECTIVE LLC, JED
07/06/2016   32   MCCALEB. (Attachments: # 1 Exhibit A - Verified Application of Ethan Isaac Jacobs, # 2 Exhibit B - California Certificate
                  of Good Standing, # 3 Exhibit C - New York Certificate of Good Standing) (Gault, Edwin) (Entered: 07/06/2016)
                  MISCELLANEOUS DOCUMENT: Clerk's Pro Hac Vice Statement for Ethan Isaac Jacobs re 32 Application for Pro Hac
07/11/2016   33
                  Vice, by CODE COLLECTIVE LLC, JED MCCALEB. (Gault, Edwin) (Entered: 07/11/2016)
                  RESPONSE in Opposition re 31 MOTION for Protective Order of Jed McCaleb, Individually, and Formerly Doing Business
                  as MTGOX, a Sole Proprietorship by CHRIS RAGGIO, DONALD RAGGIO. (Attachments: # 1 Exhibit A - June 10, 2016
07/11/2016   34
                  Letter to EdwinGault, # 2 Exhibit B - Compilation of Emails between Tyner Law Firm and Edwin Gault) (Martin, Charles)
                  (Entered: 07/11/2016)
                  MOTION Allow Time for Discovery under Rule 56(f) and in Opposition to Defendants Motion for Summary Judgment re 29
                  MOTION for Summary Judgment Based On The Statute Of Limitations by Plaintiffs CHRIS RAGGIO, DONALD RAGGIO
                  (Attachments: # 1 Exhibit A - Affidavit of Chris Raggio, # 2 Exhibit B - Emails Between Chris Raggio and Jeb McCaleb, # 3
                  Exhibit C - Emails Between Chris Raggio, Jed McCaleb and Mark Karpeles, # 4 Exhibit D - Compilation of Emails between
07/11/2016   35
                  Tyner Law Firm and Ethan Jacobs, # 5 Exhibit E - Affidavit of Mitchell Tyner, # 6 Exhibit May 11, 2016 Letter to Ethan
                  Jacobs, # 7 Exhibit G - June 10, 2016 Letter to Edwin Gault, # 8 Exhibit H - Compilation of Emails between Tyner Law Firm
                  and Edwin Gault, # 9 Exhibit I - Affidavit of Charles Martin, # 10 Exhibit J - July 2, 2014 Brown Rudnick Letter) (Martin,
                  Charles) (Entered: 07/11/2016)
                  MOTION to Compel Deposition of Defendnat McCaleb by Plaintiffs CHRIS RAGGIO, DONALD RAGGIO (Attachments: #
07/11/2016   36   1 Exhibit A - June 10, 2016 Letter to Edwin Gault, # 2 Exhibit B - Compilation of Emails between Tyner Law Firm and
                  Edwin Gault) (Martin, Charles) (Entered: 07/11/2016)
                  REBUTTAL in re 29 MOTION for Summary Judgment Based On The Statute Of Limitations, 30 Memorandum in Support of
                  Motion for Summary Judgment Based on The Statute of Limitations by CODE COLLECTIVE LLC, JED MCCALEB.
07/15/2016   37
                  (Attachments: # 1Exhibit A - WW, Inc. v. Belk Order, # 2 Exhibit B - Belenchia v. St. Mary's Catholic School Memorandum
                  Opinion) (Gault, Edwin) (Entered: 07/15/2016)
                  RESPONSE to re 36 MOTION to Compel Deposition of Defendnat McCaleb by JED MCCALEB. (Gault, Edwin) (Entered:
07/15/2016   38
                  07/15/2016)
                  REBUTTAL in re 36 MOTION to Compel Deposition of Defendnat McCaleb by CHRIS RAGGIO, DONALD RAGGIO.
07/22/2016   39
                  (Martin, Charles) (Entered: 07/22/2016)
07/26/2016   40   ORDER. Signed by JudgeSenior Circuit Judge Tomie Green on 07/25/2016. (LM) (Entered: 07/26/2016)
                  ORDER granting 36 Plaintiffs' Rule 56(f)Motion for Discovery related to the Statute of Limitation issue ONLY, and 35
                  ORDER granting Plaintiffs' Motion to Compel the deposition of Defendant Jed McCaleb. Additionally, the Court denies 31
                  Defendants' Motion for Protective Order precluding discovery until the resolution of Defendant's Motion for Summary
08/09/2016   41
                  Judgment which is based on the Statute of Limitation. The parties shall in good faith schedule and conduct, on or before O
                  ctober 14, 2016, the deposition of Defendant Jed McCalab at an agreed time and place that is convenient for the parties. NO
                  FURTHER WRITTEN ORDER SHALL BE FILED BY THE COURT.. (TTG) (Entered: 08/09/2016)
                  NOTICE OF SERVICE of Request for Production of Documents Propounded to Dr. Donald Raggio and Dr. Chris Raggio by
08/15/2016   42
                  CODE COLLECTIVE LLC, JED MCCALEB. (Gault, Edwin) (Entered: 08/15/2016)
                  NOTICE to Take Deposition of Jed McCaleb by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles) (Entered:
08/18/2016   43
                  08/18/2016)
             Case 3:19-cv-00022-HTW-LRA Document 7-9 Filed 02/11/19 Page 6 of 14
08/22/2016   44   MOTION for Protective Order by Defendants CODE COLLECTIVE LLC, JED MCCALEB (Gault, Edwin) (Entered:
                  08/22/2016)
                  RESPONSE to re 44 MOTION for Protective Order by CHRIS RAGGIO, DONALD RAGGIO. (Attachments: # 1 Exhibit A -
08/26/2016   45
                  Correspondence, # 2 Exhibit B - Notice of Deposition) (Martin, Charles) (Entered: 08/26/2016)
                  RESPONSE in Opposition re 44 MOTION for Protective Order Supplemental by CHRIS RAGGIO, DONALD RAGGIO.
09/01/2016   46
                  (Attachments: # 1 Exhibit A - 2016-09-01 Disrupt Africa Article) (Martin, Charles) (Entered: 09/01/2016)
                  NOTICE of Hearing re 44 MOTION for Protective Order by CODE COLLECTIVE LLC, JED MCCALEB (Gault, Edwin)
09/08/2016   47
                  (Entered: 09/08/2016)
                  MOTION for Protective Order by Plaintiffs CHRIS RAGGIO, DONALD RAGGIO (Attachments: # 1 Exhibit A- First Set of
09/15/2016   48
                  RFPS to Raggios, # 2 Exhibit B- Bolithio, # 3 Exhibit C- Rankin) (Martin, Charles) (Entered: 09/15/2016)
                  NOTICE OF SERVICE of Responses to Request for Production by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles)
09/16/2016   49
                  (Entered: 09/16/2016)
                  RESPONSE to Motion re 48 MOTION for Protective Order by CODE COLLECTIVE LLC, JED MCCALEB. (Gault, Edwin)
09/20/2016   50
                  (Entered: 09/20/2016)
                  REPLY to Response to Motion re 50 Response to Motion by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles)
09/27/2016   51
                  (Entered: 09/27/2016)
                  NOTICE OF SERVICE of Responses to Request for Production by CHRIS RAGGIO, DONALD RAGGIO. Related
10/31/2016   52   document: 42 Notice of Service of Request for Production of Documents filed by JED MCCALEB, CODE COLLECTIVE
                  LLC. (Martin, Charles) (Entered: 10/31/2016)
                  NOTICE to Take Deposition of Jed McCaleb by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles) (Entered:
10/31/2016   53
                  10/31/2016)
                  NOTICE to Take Deposition of Code Collective, LLC by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles) (Entered:
10/31/2016   54
                  10/31/2016)
11/02/2016   55   ORDER. Signed by JudgeSenior Circuit Judge Tomie Green on 11/1/16. (KB) (Entered: 11/02/2016)
                  NOTICE OF SERVICE of Interrogatories Propounded to Jed McCaleb and Code Collective, LLC, NOTICE OF SERVICE of
11/21/2016   56   Request for Production of Documents Propounded to Jed McCaleb and Code Collective, LLC by CHRIS RAGGIO,
                  DONALD RAGGIO. (Martin, Charles) (Entered: 11/21/2016)
11/22/2016   57   SUBPOENA ISSUED for Production/Inspection. (KB) (Entered: 11/22/2016)
11/22/2016   58   SUBPOENA ISSUED for Production/Inspection. (KB) (Entered: 11/22/2016)
                  MOTION to Quash , MOTION for Protective Order by Defendants CODE COLLECTIVE LLC, JED MCCALEB (Gault,
12/06/2016   59
                  Edwin) (Entered: 12/06/2016)
                  NOTICE OF SERVICE of Request for Production of Documents Propounded to Plaintiffs by CODE COLLECTIVE LLC,
12/09/2016   60
                  JED MCCALEB. (Gault, Edwin) (Entered: 12/09/2016)
                  RESPONSE to Motion re 59 MOTION to Quash MOTION for Protective Order by CHRIS RAGGIO, DONALD RAGGIO.
12/16/2016   61   (Attachments: # 1 Exhibit Deposition Excerpts of Jed McCaleb, # 2 Exhibit Redacted Bank Records of Don Raggio) (Martin,
                  Charles) (Entered: 12/16/2016)
                  NOTICE OF SERVICE of Interrogatories Propounded to Jed McCaleb and Code Collective by DONALD RAGGIO. (Martin,
12/19/2016   62
                  Charles) (Entered: 12/19/2016)
                  REBUTTAL in re 59 MOTION to Quash MOTION for Protective Order by CODE COLLECTIVE LLC, JED MCCALEB.
12/22/2016   63
                  (Attachments: # 1 Exhibit A - Bates Stamped Google Letter) (Robinson, Amanda) (Entered: 12/22/2016)
                  NOTICE OF SERVICE of Responses to Request for Production by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles)
01/09/2017   64
                  (Entered: 01/09/2017)
                  NOTICE OF SERVICE of Responses to Interrogatories by CODE COLLECTIVE LLC, JED MCCALEB. (Gault, Edwin)
01/18/2017   65
                  (Entered: 01/18/2017)
                  NOTICE OF SERVICE of Responses to Interrogatories, NOTICE OF SERVICE of Responses to Request for Production by
01/24/2017   66
                  CODE COLLECTIVE LLC, JED MCCALEB. (Robinson, Amanda) (Entered: 01/24/2017)
                  NOTICE of Hearing re 59 MOTION to Quash MOTION for Protective Order, 29 MOTION for Summary Judgment Based On
02/27/2017   67   The Statute Of Limitations, 30 Memorandum in Support of Motion by CODE COLLECTIVE LLC, JED MCCALEB (Gault,
                  Edwin) (Entered: 02/27/2017)
                  NOTICE OF SERVICE of Request for Production of Documents Propounded to Jed McCaleb and Code Collective, LLC by
03/02/2017   68
                  CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles) (Entered: 03/02/2017)
                  NOTICE OF SERVICE of Request for Admissions Propounded to Jed McCaleb by CHRIS RAGGIO, DONALD RAGGIO.
03/03/2017   69
                  (Martin, Charles) (Entered: 03/03/2017)
                  NOTICE OF SERVICE of Interrogatories Propounded to Jed McCaleb and Code Collective, LLC by DONALD RAGGIO.
03/06/2017   70
                  (Martin, Charles) (Entered: 03/06/2017)
             Case 3:19-cv-00022-HTW-LRA Document 7-9 Filed 02/11/19 Page 7 of 14
03/20/2017   71   NOTICE OF SERVICE of Request for Admissions Propounded to Jed McCaleb by CHRIS RAGGIO, DONALD RAGGIO.
                  (Martin, Charles) (Entered: 03/20/2017)
                  NOTICE OF SERVICE of Responses to Request for Production by JED MCCALEB. (Robinson, Amanda) (Entered:
03/29/2017   72
                  03/29/2017)
                  NOTICE OF SERVICE of Responses to Request for Admissions by JED MCCALEB. (Robinson, Amanda) (Entered:
04/03/2017   73
                  04/03/2017)
                  NOTICE OF SERVICE of Responses to Request for Admissions by JED MCCALEB. (Robinson, Amanda) (Entered:
04/03/2017   74
                  04/03/2017)
                  NOTICE OF SERVICE of Responses to Request for Production by JED MCCALEB. (Robinson, Amanda) (Entered:
04/03/2017   75
                  04/03/2017)
04/03/2017   76   NOTICE OF SERVICE of Responses to Interrogatories by JED MCCALEB. (Robinson, Amanda) (Entered: 04/03/2017)
                  RESPONSE in Opposition re 29 MOTION for Summary Judgment Based On The Statute Of Limitations by CHRIS
                  RAGGIO, DONALD RAGGIO. (Attachments: # 1 Exhibit Exhibit A - Affidavit of Chris Raggio, # 2 Exhibit Exhibit B - Dec
                  20, 2011-Dec 26, 2011 Emails, # 3 Exhibit Exhibit C - Depo of Jed McCaleb, # 4 Exhibit Exhibit D - Agreement and Plan of
                  Acquisition, # 5 Exhibit Exhibit E - Aug 23, 2011-Nov 28, 2011 Emails, # 6 Exhibit Exhibit F -Dec 21, 2011-Aug 21, 2012
04/07/2017   77
                  Emails, # 7 Exhibit Exhibit G - May 22, 2012 Email, # 8 Exhibit Exhibit H - Feb 14, 2011 Email between MK and JM, # 9
                  Exhibit Exhibit I - Feb 10, 2011- Dec 24, 2011 Emails, # 10 Exhibit Exhibit J - Feb 26, 2011-Dec 20, 2011 Emails, # 11
                  Exhibit Exhibit K - Disavowal Letter Japanese, # 12 Exhibit Exhibit L - Complaint, # 13 Exhibit Exhibit M - BTC Law Blog
                  Article) (Martin, Charles) (Attachment 7 replaced on 4/13/2017) (LC). (Entered: 04/07/2017)
                  NOTICE OF SERVICE of Interrogatories Propounded to Plaintiffs by JED MCCALEB. (Robinson, Amanda) (Entered:
04/25/2017   78
                  04/25/2017)
                  NOTICE OF SERVICE of Request for Production of Documents Propounded to Plaintiffs by JED MCCALEB. (Robinson,
04/25/2017   79
                  Amanda) (Entered: 04/25/2017)
                  MOTION to Compel by Plaintiffs CHRIS RAGGIO, DONALD RAGGIO (Attachments: # 1 Exhibit 1- Plaintiffs' First Set of
04/26/2017   80   RFPs to Defendants, # 2 Exhibit 2- Defendants' Responses to RFPs, # 3 Exhibit 3 - Good Faith Letter, # 4 Exhibit 4 -
                  Response to GFL, # 5 Exhibit 5 - Good Faith Certificate) (Martin, Charles) (Entered: 04/26/2017)
                  MEMORANDUM in Support re 80 MOTION to Compel by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles)
04/26/2017   81
                  (Entered: 04/26/2017)
04/26/2017   82   SUBPOENA ISSUED for Production/Inspection TO DR DONALD RAGGIO. (FR). (Entered: 04/26/2017)
04/26/2017   83   SUBPOENA ISSUED for Production/Inspection TO BANCORPSOUTH (FR). (Entered: 04/26/2017)
04/26/2017   84   SUBPOENA ISSUED for Production/Inspection TO DR CHRIS RAGGIO (FR). (Entered: 04/26/2017)
                  MOTION to Quash by Plaintiffs CHRIS RAGGIO, DONALD RAGGIO (Attachments: # 1 Exhibit A - UMMC - Don Raggio
05/01/2017   85   Subpoena, # 2 Exhibit B - BancorpSouth Subpoena, # 3 Exhibit C - UMMC - Chris Raggio Subpoena) (Martin, Charles)
                  (Entered: 05/01/2017)
                  MEMORANDUM in Support re 85 MOTION to Quash by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles)
05/01/2017   86
                  (Entered: 05/01/2017)
                  SUBPOENA RETURNED Executed re 84 Subpoena Issued filed by JED MCCALEB. The served subpoena is directed to
05/02/2017   87
                  Christopher "Chris" Raggio. (Robinson, Amanda) (Entered: 05/02/2017)
                  SUBPOENA RETURNED Executed re 82 Subpoena Issued filed by JED MCCALEB. The served subpoena is directed to
05/02/2017   88
                  Donald Raggio. (Robinson, Amanda) (Entered: 05/02/2017)
                  NOTICE OF SERVICE of Interrogatories Propounded to Jed McCaleb and Code Collective, LLC by DONALD RAGGIO.
05/02/2017   89
                  (Martin, Charles) (Entered: 05/02/2017)
                  NOTICE OF SERVICE of Request for Production of Documents Propounded to Jed McCaleb and Code Collective, LLC by
05/02/2017   90
                  CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles) (Entered: 05/02/2017)
                  ORDER REGARDING DEFENDANTS' MOTION TO QUASH AND FOR PROTECTIVE ORDER. Signed by JudgeSenior
05/03/2017   91
                  Circuit Judge Tomie Green on 5/2/17. (KB) (Entered: 05/04/2017)
                  NOTICE OF SERVICE of Interrogatories Propounded to Plaintiffs by JED MCCALEB. (Robinson, Amanda) (Entered:
05/05/2017   92
                  05/05/2017)
                  NOTICE OF SERVICE of Request for Production of Documents Propounded to Plaintiffs by JED MCCALEB. (Robinson,
05/05/2017   93
                  Amanda) (Entered: 05/05/2017)
                  RESPONSE to re 80 MOTION to Compel by JED MCCALEB. FILED BY MANDY ROBINSON Modified on 5/8/2017
05/08/2017   94
                  (KP). (Entered: 05/08/2017)
                  MOTION for Protective Order FROM DISCOVERY OF FINANCIAL INFORMATION by Defendant JED MCCALEB
05/08/2017   95
                  (Robinson, Amanda) (Entered: 05/08/2017)
05/11/2017   96   RESPONSE to Plaintiff's Motion to Quash and for Protective Order by JED MCCALEB. (Attachments: # 1 Exhibit A -
                  Emails, # 2 Exhibit B - C. Raggio Business Information, # 3 Exhibit C - UMMC Subpoenas) (Robinson, Amanda)
                  (Attachment 1replaced on 5/11/2017) (LC). (Entered: 05/11/2017)
             Case 3:19-cv-00022-HTW-LRA Document 7-9 Filed 02/11/19 Page 8 of 14
                   MOTION to Compel Testimony by Plaintiffs CHRIS RAGGIO, DONALD RAGGIO (Attachments: # 1 Exhibit Exhibit A -
05/12/2017   97
                   Deposition Excerpt of Jed McCaleb) (Martin, Charles) (Entered: 05/12/2017)
                   NOTICE OF SERVICE of Request for Admissions Propounded to Plaintiffs by JED MCCALEB. (Robinson, Amanda)
05/12/2017   98
                   (Entered: 05/12/2017)
                   NOTICE OF SERVICE of Request for Production of Documents Propounded to Plaintiffs by JED MCCALEB. (Robinson,
05/12/2017   99
                   Amanda) (Entered: 05/12/2017)
                   NOTICE OF SERVICE of Interrogatories Propounded to Plaintiffs by JED MCCALEB. (Robinson, Amanda) (Entered:
05/12/2017   100
                   05/12/2017)
                   RESPONSE in Support re 80 MOTION to Compel by CHRIS RAGGIO, DONALD RAGGIO. (Attachments: # 1 Exhibit A -
05/15/2017   101   Jan 28, 2011 Email, # 2 Exhibit B - Feb 5, 2011 Email, # 3 Exhibit C - April 28, 2011 Email, # 4 Exhibit D - Daily Beast
                   Article) (Martin, Charles) (Entered: 05/15/2017)
                   RESPONSE in Opposition re 95 MOTION for Protective Order FROM DISCOVERY OF FINANCIAL INFORMATION by
05/18/2017   102
                   CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles) (Entered: 05/18/2017)
                   REPLY to Response to Motion re 96 Response, by CHRIS RAGGIO, DONALD RAGGIO. (Attachments: # 1 Exhibit A -
05/18/2017   103   McCaleb Depo Excerpt, # 2 Exhibit B - Feb 12, 2011 email, # 3 Exhibit C - Jan 9-Feb 10, 2011 email Chain, # 4 Exhibit D -
                   Dec 21-Dec 24, 2010 email chain, # 5 Exhibit E -Google VoiceRecords) (Martin, Charles) (Entered: 05/18/2017)
                   RESPONSE to Motion to Reopen Deposition and Compel Testimony by JED MCCALEB. (Robinson, Amanda) (Entered:
05/22/2017   104
                   05/22/2017)
                   REPLY to Response to Motion re 104 Response by CHRIS RAGGIO, DONALD RAGGIO. (Attachments: # 1 Exhibit A - Jan
05/30/2017   105   28, 2011 email, # 2 Exhibit B - Jan 22, 2011 email, # 3 Exhibit C - April 28, 2011 email) (Martin, Charles) (Entered:
                   05/30/2017)
                   SUBPOENA RETURNED Executed re 83 Subpoena Issued filed by JED MCCALEB. The served subpoena is directed to
05/31/2017   106
                   Charles J. Pignuolo-BancorpSouth. (Robinson, Amanda) (Entered: 05/31/2017)
                   NOTICE OF SERVICE of Responses to Request for Production by JED MCCALEB. (Robinson, Amanda) (Entered:
06/01/2017   107
                   06/01/2017)
06/01/2017   108   NOTICE OF SERVICE of Responses to Interrogatories by JED MCCALEB. (Robinson, Amanda) (Entered: 06/01/2017)
                   NOTICE OF SERVICE of Request for Admissions Propounded to Jed McCaleb by CHRIS RAGGIO, DONALD RAGGIO.
06/05/2017   109
                   (Martin, Charles) (Entered: 06/05/2017)
                   NOTICE OF SERVICE of Responses to Request for Admissions by CHRIS RAGGIO. (Martin, Charles) (Entered:
06/12/2017   110
                   06/12/2017)
                   NOTICE OF SERVICE of Responses to Request for Admissions by DONALD RAGGIO. (Martin, Charles) (Entered:
06/12/2017   111
                   06/12/2017)
06/12/2017   112   NOTICE OF SERVICE of Responses to Interrogatories by CHRIS RAGGIO. (Martin, Charles) (Entered: 06/12/2017)
06/12/2017   113   NOTICE OF SERVICE of Responses to Interrogatories by DONALD RAGGIO. (Martin, Charles) (Entered: 06/12/2017)
                   NOTICE OF SERVICE of Responses to Request for Production by CHRIS RAGGIO. (Martin, Charles) (Entered:
06/12/2017   114
                   06/12/2017)
                   NOTICE OF SERVICE of Responses to Request for Production by DONALD RAGGIO. (Martin, Charles) (Entered:
06/12/2017   115
                   06/12/2017)
06/14/2017   116   NOTICE OF SERVICE of Responses to Interrogatories by CHRIS RAGGIO. (Martin, Charles) (Entered: 06/14/2017)
06/14/2017   117   NOTICE OF SERVICE of Responses to Interrogatories by DONALD RAGGIO. (Martin, Charles) (Entered: 06/14/2017)
                   NOTICE OF SERVICE of Responses to Request for Production by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles)
06/14/2017   118
                   (Entered: 06/14/2017)
06/14/2017   119   NOTICE OF SERVICE of Responses to Interrogatories by CHRIS RAGGIO. (Martin, Charles) (Entered: 06/14/2017)
06/14/2017   120   NOTICE OF SERVICE of Responses to Interrogatories by DONALD RAGGIO. (Martin, Charles) (Entered: 06/14/2017)
                   NOTICE OF SERVICE of Responses to Request for Production by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles)
06/14/2017   121
                   (Entered: 06/14/2017)
                   NOTICE OF SERVICE of Responses to Request for Admissions by JED MCCALEB. (Robinson, Amanda) (Entered:
07/05/2017   122
                   07/05/2017)
                   NOTICE OF SERVICE of Request for Admissions Propounded to Jed McCaleb by CHRIS RAGGIO, DONALD RAGGIO.
07/06/2017   123
                   (Martin, Charles) (Entered: 07/06/2017)
                   NOTICE OF SERVICE of Responses to Request for Production by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles)
07/06/2017   124
                   (Entered: 07/06/2017)
                   NOTICE OF SERVICE of Responses to Request for Production by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles)
07/06/2017   125
                   (Entered: 07/06/2017)
             Case 3:19-cv-00022-HTW-LRA Document 7-9 Filed 02/11/19 Page 9 of 14
07/06/2017   126   NOTICE OF SERVICE of Responses to Request for Production by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles)
                   (Entered: 07/06/2017)
                   MOTION for Sanctions by Plaintiffs CHRIS RAGGIO, DONALD RAGGIO (Attachments: # 1 Exhibit A - Good Faith Letter,
07/12/2017   127
                   # 2 Exhibit B - Defendants' First Supp to RFPs, # 3 Exhibit C- Email Compilation,) (Martin, Charles) (Entered: 07/12/2017)
                   NOTICE OF SERVICE of Responses to Request for Admissions by JED MCCALEB. Related document: 123 Notice of
07/13/2017   128   Service of Request for Admissions filed by DONALD RAGGIO, CHRIS RAGGIO. (Robinson, Amanda) (Entered:
                   07/13/2017)
                   MOTION for Protective Order by Defendant JED MCCALEB (Attachments: # 1 Exhibit A - Plaintiff's 4th Set of RFAs to Jed
07/13/2017   129
                   McCaleb,) (Robinson, Amanda) (Entered: 07/13/2017)
                   NOTICE OF SERVICE of Request for Admissions Propounded to Jed McCaleb by CHRIS RAGGIO, DONALD RAGGIO.
07/14/2017   130
                   (Martin, Charles) (Entered: 07/14/2017)
                   RESPONSE in Opposition re 129 MOTION for Protective Order by CHRIS RAGGIO, DONALD RAGGIO. (Attachments: #
07/14/2017   131
                   1 Exhibit A - Ps' Fourth Set of RFAs to JM,) (Martin, Charles) (Entered: 07/14/2017)
                   MOTION for Leave to File Supplemental Response by Plaintiffs CHRIS RAGGIO, DONALD RAGGIO (Attachments: # 1
07/17/2017   132
                   Exhibit A - Email Compilation,) (Martin, Charles) (Entered: 07/17/2017)
                   NOTICE OF SERVICE of Interrogatories Propounded to Plaintiffs by CODE COLLECTIVE LLC, JED MCCALEB.
07/17/2017   133
                   (Robinson, Amanda) (Entered: 07/17/2017)
                   MOTION to Compel Plaintiffs' Discovery Repsonses by Defendant JED MCCALEB (Attachments: # 1 Exhibit Exhibit A -
                   Defendants First Set of Interrogatories, # 2 Exhibit Exhibit B -Chris Raggios Responses to the First Set of Int, # 3 Exhibit
                   Exhibit C - Defendants Second Set of Interrogatories, # 4 Exhibit Exhibit D - Chris and Donald Raggios Responses to
                   Defendan, # 5 Exhibit Exhibit E - Defendants Third Requests for Production, # 6 Exhibit Exhibit F - Chris Raggios Responses
07/17/2017   134
                   to Defendants Third R, # 7 Exhibit Exhibit G - Defendants Third Set of Interrogatories, # 8 Exhibit Exhibit H - Chris Raggios
                   Responses to Defendants Third S, # 9 Exhibit Exhibit I - Defendants Good Faith Letter of June 19, 2017, # 10 ExhibitExhibit
                   J - Plaintiffs Response to the Good Faith Letter, # 11 Exhibit Exhibit K - Good Faith Certificate,) (Robinson, Amanda)
                   (Entered: 07/17/2017)
                   MOTION for Extension of Time to File Response/Reply as to 127 MOTION for Sanctions by Defendant JED MCCALEB
07/18/2017   135
                   (Robinson, Amanda) (Entered: 07/18/2017)
                   AGREED ORDER GRANTING DEFENDANTS' UNOPOSED MOTION FOR EXTENSION OF TIME TO FILE THEIR
07/19/2017   136   RESPONSE TO MOTION FOR SANCTIONS granting 135 Motion for Extension of Time to File Response/Reply. (KB)
                   (Entered: 07/20/2017)
                   RESPONSE in Opposition re 134 MOTION to Compel Plaintiffs' Discovery Repsonses by CHRIS RAGGIO, DONALD
07/24/2017   137   RAGGIO. (Attachments: # 1 Exhibit A - Depo Excerpt of Jed McCaleb, # 2 Exhibit B - Feb 12, 2011 Email, # 3 Exhibit C -
                   Feb 10,2011 Email,) (Martin, Charles) (Entered: 07/24/2017)
                   MOTION for Protective Order by Plaintiffs CHRIS RAGGIO, DONALD RAGGIO (Attachments: # 1 Exhibit A- Depo
07/24/2017   138   Excerpt of Jed McCaleb, # 2 Exhibit B - Feb 12, 2011 Email, # 3 Exhibit C - Feb 10, 2011 Email,) (Martin, Charles) (Entered:
                   07/24/2017)
07/26/2017   139   LETTER ROGATORY. Signed by Senior Circuit Judge Tomie Green on 7/25/17. (KB) (Entered: 07/27/2017)
07/26/2017   140   LETTER ROGATORY. Signed by Senior Circuit Judge Tomie Green on 7/25/17. (KB) (Entered: 07/27/2017)
07/26/2017   141   ORDER OF LETTERS ROGATORY. Signed by Senior Circuit Judge Tomie Green on 7/25/17. (KB) (Entered: 07/27/2017)
07/26/2017   142   ORDER OF LETTERS ROGATORY. Signed by Senior Circuit Judge Tomie Green on 7/25/17. (KB) (Entered: 07/27/2017)
                   RESPONSE to Motion re 132 MOTION for Leave to File Supplemental Response by JED MCCALEB. (Robinson, Amanda)
07/27/2017   143
                   (Entered: 07/27/2017)
                   REPLY to Response to Motion re 143 Response to Motion for Leave by CHRIS RAGGIO, DONALD RAGGIO.
08/01/2017   144   (Attachments: # 1 Exhibit A- December 27, 2011 Email, # 2 Exhibit B - Twitter Screenshot,) (Martin, Charles) (Entered:
                   08/01/2017)
08/03/2017   145   RESPONSE to re 138 MOTION for Protective Order by JED MCCALEB. (Robinson, Amanda) (Entered: 08/03/2017)
                   NOTICE OF SERVICE of Request for Production of Documents Propounded to Donald Raggio and Chris Raggio by JED
08/03/2017   146
                   MCCALEB. (Robinson, Amanda) (Entered: 08/03/2017)
                   NOTICE OF SERVICE of Request for Admissions Propounded to Plaintiffs, Donald Raggio and Chris Raggio by JED
08/03/2017   147
                   MCCALEB. (Robinson, Amanda) (Entered: 08/03/2017)
                   RESPONSE in Opposition re 127 MOTION for Sanctions by CODE COLLECTIVE LLC, JED MCCALEB. (Attachments: #
08/08/2017   148   1 Exhibit 1 - Affidavit of Jed McCaleb, # 2 Exhibit 2 - Plaintiffs' 6/7/17 letter to the Court,) (Gault, Edwin) (Entered:
                   08/08/2017)
                   REPLY to Response to Motion re 145 Response by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles) (Entered:
08/10/2017   149
                   08/10/2017)
08/14/2017   150   NOTICE OF SERVICE of Responses to Request for Admissions by JED MCCALEB. Related document: 130 Notice of
                   Service of Request for Admissions filed by DONALD RAGGIO, CHRIS RAGGIO. (Robinson, Amanda) (Entered:
             Case 3:19-cv-00022-HTW-LRA Document 7-9 Filed 02/11/19 Page 10 of 14
                   08/14/2017)
                   REPLY to Response to Motion re 148 Response in Opposition to Motion for Sanctions by CHRIS RAGGIO, DONALD
                   RAGGIO. (Attachments: # 1 Exhibit A- Daily Beast Article, # 2 Exhibit B- April 2011 Emails, # 3 Exhibit C - Mark Tibanne
08/15/2017   151
                   Email Screenshots, # 4 Exhibit D - Dec 21, 2011 Email, # 5 Exhibit E - Responses to Fourth Set of RFAS, # 6 Exhibit F -
                   Responses to Fifth Set of RFAS,) (Martin, Charles) (Entered: 08/15/2017)
08/15/2017   152   MOTION FOR STATUS CONFERENCE by Defendant JED MCCALEB (Robinson, Amanda) (Entered: 08/15/2017)
                   NOTICE OF SERVICE of Responses to Interrogatories by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles)
08/16/2017   153
                   (Entered: 08/16/2017)
                   NOTICE OF SERVICE of Responses to Request for Production by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles)
08/22/2017   154
                   (Entered: 08/22/2017)
                   NOTICE OF SERVICE of Responses to Request for Production by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles)
08/22/2017   155
                   (Entered: 08/22/2017)
                   NOTICE OF SERVICE of Responses to Request for Admissions by CHRIS RAGGIO, DONALD RAGGIO. (Martin,
08/30/2017   156
                   Charles) (Entered: 08/30/2017)
                   NOTICE OF SERVICE of Responses to Request for Production by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles)
08/30/2017   157
                   (Entered: 08/30/2017)
                   NOTICE OF SERVICE of Request for Admissions Propounded to Jed McCaleb by CHRIS RAGGIO, DONALD RAGGIO.
09/07/2017   158
                   (Martin, Charles) (Entered: 09/07/2017)
                   AFFIDAVIT of Service for Letters Rogatory served on JPMorgan on 08/07/2017, filed by CHRIS RAGGIO, DONALD
09/07/2017   159
                   RAGGIO. (Martin, Charles) (Entered: 09/07/2017)
                   MOTION for Leave to File Sur-Reply by Defendant JED MCCALEB (Attachments: # 1 Exhibit A - Defendants Responses to
                   Plaintiffs 1st RPD, # 2 Exhibit B- Email McCaleb 000330, # 3 Exhibit C - Email McCaleb 000145, # 4 Exhibit D -
09/19/2017   160
                   Defendants1st Supp Rsp to Plaintiffs 1st RPD, # 5 Exhibit E - Affidavit of Mandie Robinson, # 6 Exhibit F - 9.18.17 Letter to
                   Judge Green,) (Robinson, Amanda) (Entered: 09/19/2017)
                   NOTICE OF SERVICE of Responses to Request for Production by JED MCCALEB. Related document: 56 Notice of Service
09/19/2017   161   of Interrogatories, Notice of Service of Request for Production of Documents filed by DONALD RAGGIO, CHRIS RAGGIO.
                   (Robinson, Amanda) (Entered: 09/19/2017)
                   NOTICE OF SERVICE of Responses to Request for Admissions by JED MCCALEB. Related document: 158 Notice of
09/25/2017   162   Service of Request for Admissions filed by DONALD RAGGIO, CHRIS RAGGIO. (Robinson, Amanda) (Entered:
                   09/25/2017)
                   NOTICE OF SERVICE of Request for Production of Documents Propounded to PLAINTIFFS by JED MCCALEB.
09/26/2017   163
                   (Robinson, Amanda) (Entered: 09/26/2017)
                   NOTICE OF SERVICE of Request for Admissions Propounded to Jed McCaleb by CHRIS RAGGIO, DONALD RAGGIO.
09/27/2017   164
                   (Martin, Charles) (Entered: 09/27/2017)
                   RESPONSE in Opposition re 160 MOTION for Leave to File Sur-Reply by CHRIS RAGGIO, DONALD RAGGIO.
09/28/2017   165
                   (Attachments: # 1 Exhibit A- File Attributes, # 2 Exhibit B - Email Compilation,) (Martin, Charles) (Entered: 09/28/2017)
                   NOTICE OF SERVICE of Responses to Request for Production by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles)
10/10/2017   166
                   (Entered: 10/10/2017)
                   NOTICE OF SERVICE of Responses to Request for Production by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles)
10/10/2017   167
                   (Entered: 10/10/2017)
                   NOTICE OF SERVICE of Responses to Request for Production by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles)
10/10/2017   168
                   (Entered: 10/10/2017)
                   NOTICE OF SERVICE of Responses to Request for Production by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles)
10/10/2017   169
                   (Entered: 10/10/2017)
                   NOTICE OF SERVICE of Responses to Request for Production by JED MCCALEB. Related document: 56 Notice of Service
10/11/2017   170   of Interrogatories, Notice of Service of Request for Production of Documents filed by DONALD RAGGIO, CHRIS RAGGIO.
                   (Robinson, Amanda) (Entered: 10/11/2017)
                   AFFIDAVIT of Service for Letters Rogatory served on Google by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles)
10/16/2017   171
                   (Entered: 10/16/2017)
                   NOTICE OF SERVICE of Responses to Request for Production by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles)
10/16/2017   172
                   (Entered: 10/16/2017)
                   NOTICE OF SERVICE of Responses to Interrogatories by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles)
10/17/2017   173
                   (Entered: 10/17/2017)
                   NOTICE OF SERVICE of Responses to Request for Production by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles)
10/17/2017   174
                   (Entered: 10/17/2017)
10/17/2017   175   NOTICE OF SERVICE of Responses to Request for Production by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles)
                   (Entered: 10/17/2017)
             Case 3:19-cv-00022-HTW-LRA Document 7-9 Filed 02/11/19 Page 11 of 14
                   NOTICE OF SERVICE of Responses to Request for Production by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles)
10/17/2017   176
                   (Entered: 10/17/2017)
                   NOTICE OF SERVICE of Request for Admissions Propounded to Jed McCaleb by CHRIS RAGGIO, DONALD RAGGIO.
10/24/2017   177
                   (Martin, Charles) (Entered: 10/24/2017)
                   NOTICE OF SERVICE of Responses to Request for Admissions by JED MCCALEB. Related document: 164 Notice of
10/24/2017   178   Service of Request for Admissions filed by DONALD RAGGIO, CHRIS RAGGIO. (Robinson, Amanda) (Entered:
                   10/24/2017)
                   AGREED ORDER REGARDING PRODUCTION OF DOCUMENTS. Signed by Senior Circuit Judge Tomie Green on
11/16/2017   179
                   11/16/17. (KB) (Entered: 11/16/2017)
                   NOTICE of Hearing re 152 MOTION FOR STATUS CONFERENCE by CODE COLLECTIVE LLC, JED MCCALEB
11/16/2017   180
                   (Gault, Edwin) (Entered: 11/16/2017)
11/17/2017   181   ORDER denying 29 Motion for Summary Judgment. (KB) (Entered: 11/17/2017)
                   NOTICE OF SERVICE of Responses to Request for Admissions by JED MCCALEB. Related document: 177 Notice of
11/20/2017   182   Service of Request for Admissions filed by DONALD RAGGIO, CHRIS RAGGIO. (Robinson, Amanda) (Entered:
                   11/20/2017)
                   NOTICE OF SERVICE of Responses to Request for Admissions by CHRIS RAGGIO, DONALD RAGGIO. (Martin,
11/30/2017   183
                   Charles) (Entered: 11/30/2017)
                   MOTION to Stay Pending Disposition of Appeal by Defendants CODE COLLECTIVE LLC, JED MCCALEB (Gault, Edwin)
12/11/2017   184
                   (Entered: 12/11/2017)
                   NOTICE by CHRIS RAGGIO, DONALD RAGGIO (Attachments: # 1 Exhibit A - Skype Log,) (Martin, Charles) (Entered:
12/12/2017   185
                   12/12/2017)
                   RESPONSE in Opposition re 184 MOTION to Stay Pending Disposition of Appeal by CHRIS RAGGIO, DONALD
12/13/2017   186
                   RAGGIO. (Martin, Charles) (Entered: 12/13/2017)
                   ORDER granting 184 Defendants Motion to Stay pending ruling by MS Supreme Court on Defendants' Motion for
                   Interlocutory Appeal, except that any outstanding discovery under the rules of civil procedure (to include deposition,
                   interrogatory responses, request for production, request for admissions, etc due shall be completed in accordance with the
12/13/2017   187   rules of civil procedure. All outstanding motions and the December 19, 2017 status conference is hereby STAYED.
                   Additionally, any deadlines imposed or ordered by the Court before today December 13, 2017 shall be complied with by the
                   parties and are NOT stayed. [The Court notes that the STAY is opposed by Plaintiffs].NO FURTHER WRITTEN ORDER
                   SHALL BE FILED BY THE COURT.. (TTG) (Entered: 12/13/2017)
12/19/2017   188   ORDER of MS Supreme Court (RH) (Entered: 12/19/2017)
                   NOTICE OF SERVICE of Responses to Request for Admissions by CODE COLLECTIVE LLC, JED MCCALEB. Related
01/02/2018   189   document: 183 Notice of Service of Responses to Request for Admissions filed by DONALD RAGGIO, CHRIS RAGGIO.
                   (Robinson, Amanda) (Entered: 01/02/2018)
                   MOTION for Reconsideration re 91 Order by Defendant JED MCCALEB (Attachments: # 1 Exhibit Affidavit and Estimate,)
01/18/2018   190
                   (Robinson, Amanda) (Entered: 01/18/2018)
                   RESPONSE in Opposition re 190 MOTION for Reconsideration re 91 Order by CHRIS RAGGIO, DONALD RAGGIO.
01/29/2018   191
                   (Martin, Charles) (Entered: 01/29/2018)
                   ORDER OF RECUSAL. Tomie Green recused. Case reassigned to Joseph A. Sclafani for all further proceedings. Signed by
04/24/2018   192
                   Senior Circuit Judge Tomie Green on 4/23/18. (KB) (Entered: 04/24/2018)
                   NOTICE of Appearance by T. Peyton Smith on behalf of CODE COLLECTIVE LLC, JED MCCALEB (Smith, T.) (Entered:
04/24/2018   193
                   04/24/2018)
                   ORDER of MS Supreme Court PETITION FOR PERMISSION TO APPEAL INTERLOCUTORY ORDER FILE BY
04/26/2018   194
                   PETITIONERS IS DENIED. (RH) (Entered: 04/26/2018)
                   ORDER denying 80 Motion to Compel; granting in part and denying in part 85 Motion to Quash; denying 97 Motion to
                   Compel; denying 127 Motion for Sanctions; granting 129 Motion for Protective Order; granting in part and denying in part
06/05/2018   195
                   134 Motion to Compel; granting in part and denying in part 138 Motion for Protective Order; granting 160 Motion for Leave
                   to File; granting in part and denying in part 190 Motion for Reconsideration. (CW) (Entered: 06/05/2018)
06/05/2018   196   SCHEDULING ORDER AND TRIAL SETTING. Signed by Joseph A. Sclafani on 6/5/18. (MG) (Entered: 06/05/2018)
06/12/2018   197   SUBPOENA ISSUED DR CHRISTOPHER "CHRIS" RAGGIO for Production/Inspection. (FR). (Entered: 06/12/2018)
06/12/2018   198   SUBPOENA ISSUED TO DR DONALD RAGGIO for Production/Inspection. (FR) (Entered: 06/12/2018)
                   SUBPOENA ISSUED for Production/Inspection. TO UNIVERSITY OF MS MEDICAL CENTER (MG) (Entered:
06/14/2018   199
                   06/14/2018)
                   SUBPOENA ISSUED for Production/Inspection. TO UNIVERSITY OF MS MEDICAL CENTER (MG) (Entered:
06/14/2018   200
                   06/14/2018)
06/15/2018   201   SUBPOENA RETURNED Executed re ** 199 SUBPOENA ISSUED for Production/Inspection. TO UNIVERSITY OF MS
             Case 3:19-cv-00022-HTW-LRA Document 7-9 Filed 02/11/19 Page 12 of 14
                   MEDICAL CENTER (MG)**. Return filed by CODE COLLECTIVE LLC, JED MCCALEB. Subpoena served on 6/15/2018.
                   (Robinson, Amanda) (Entered: 06/15/2018)
                   SUBPOENA RETURNED Executed re ** 200 SUBPOENA ISSUED for Production/Inspection. TO UNIVERSITY OF MS
06/15/2018   202   MEDICAL CENTER (MG)**. Return filed by CODE COLLECTIVE LLC, JED MCCALEB. Subpoena served on 6/15/2018.
                   (Robinson, Amanda) (Entered: 06/15/2018)
                   NOTICE OF SERVICE of Responses to Request for Production by CODE COLLECTIVE LLC, JED MCCALEB. (Robinson,
06/21/2018   203
                   Amanda) (Entered: 06/21/2018)
                   MOTION to Quash Subpoenas and For Protective Order by Objector THE UNIVERSITY OF MISSISSIPPI MEDICAL
06/22/2018   204   CENTER (Attachments: # 1 Exhibit A - Subpoena to Dr. Chris Raggio, # 2 Exhibit B- Subpoena to Dr. Don Raggio,) (Ray,
                   Mark) (Entered: 06/22/2018)
                   NOTICE OF SERVICE of Responses to Request for Production by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles)
06/25/2018   205
                   (Entered: 06/25/2018)
06/25/2018   206   NOTICE OF SERVICE of Responses to Interrogatories by CHRIS RAGGIO. (Martin, Charles) (Entered: 06/25/2018)
06/25/2018   207   NOTICE OF SERVICE of Responses to Interrogatories by CHRIS RAGGIO. (Martin, Charles) (Entered: 06/25/2018)
                   NOTICE of Appearance by Armin J. Moeller, Jr on behalf of CHRIS RAGGIO, DONALD RAGGIO (Moeller, Armin)
07/02/2018   208
                   (Entered: 07/02/2018)
                   NOTICE of Appearance by Andy Lowry on behalf of CHRIS RAGGIO, DONALD RAGGIO (Lowry, Andy) (Entered:
07/02/2018   209
                   07/02/2018)
                   RESPONSE to Motion re 204 MOTION to Quash Subpoenas and For Protective Order by CODE COLLECTIVE LLC, JED
07/02/2018   210
                   MCCALEB. (Robinson, Amanda) (Entered: 07/02/2018)
                   NOTICE OF SERVICE of Responses to Request for Production by CHRIS RAGGIO, DONALD RAGGIO. (Martin, Charles)
07/09/2018   211
                   (Entered: 07/09/2018)
                   NOTICE of Attorney Lien by Tyner Law Firm, P.A. (Attachments: # 1 Exhibit A - Attorney Client Employment Contract,)
07/31/2018   212
                   (Martin, Charles) (Entered: 07/31/2018)
                   NOTICE of Appearance by Christine Crockett White on behalf of CHRIS RAGGIO, DONALD RAGGIO (White, Christine)
08/01/2018   213
                   (Entered: 08/01/2018)
                   NOTICE of Appearance by Michael Patrick Everman on behalf of CHRIS RAGGIO, DONALD RAGGIO (Everman,
08/01/2018   214
                   Michael) (Entered: 08/01/2018)
                   NOTICE of Appearance by Jonathan Paul Dyal on behalf of CHRIS RAGGIO, DONALD RAGGIO (Dyal, Jonathan)
08/01/2018   215
                   (Entered: 08/01/2018)
                   NOTICE of Appearance by Walter Boone on behalf of CHRIS RAGGIO, DONALD RAGGIO (Boone, Walter) (Entered:
08/01/2018   216
                   08/01/2018)
                   MOTION to Amend/Correct 196 Order by Plaintiffs CHRIS RAGGIO, DONALD RAGGIO (Lowry, Andy) (Entered:
08/01/2018   217
                   08/01/2018)
                   MOTION to Substitute Attorney for Plaintiffs by Plaintiffs CHRIS RAGGIO, DONALD RAGGIO (Lowry, Andy) (Entered:
08/01/2018   218
                   08/01/2018)
                   ORDER granting 218 Motion to Substitute Attorney. Attorney Charles Bradford Martin; Armin J. Moeller, Jr; Mitchell H.
08/03/2018   219
                   Tyner, Sr; Michael Patrick Everman and Andy Lowry terminated. (KK) (Entered: 08/03/2018)
08/03/2018   220   ORDER granting 217 Motion to Amend/Correct. (KK) (Entered: 08/03/2018)
                   NOTICE of Appearance by Perry Taylor on behalf of CHRIS RAGGIO, DONALD RAGGIO (Taylor, Perry) (Entered:
08/03/2018   221
                   08/03/2018)
                   MOTION for Extension of Time to Complete Discovery (Expedited Setting Requested) by Plaintiffs CHRIS RAGGIO,
08/09/2018   222
                   DONALD RAGGIO (Lowry, Andy) (Entered: 08/09/2018)
08/15/2018   223   NOTICE of Appearance by Mitchell H. Tyner, Sr on behalf of Tyner Law Firm, P.A. (Tyner, Mitchell) (Entered: 08/15/2018)
                   NOTICE of Appearance by Charles Bradford Martin on behalf of Tyner Law Firm, P.A. (Martin, Charles) (Entered:
08/15/2018   224
                   08/15/2018)
                   RESPONSE in Opposition re 222 MOTION for Extension of Time to Complete Discovery (Expedited Setting Requested) by
08/17/2018   225
                   CODE COLLECTIVE LLC, JED MCCALEB. (Gault, Edwin) (Entered: 08/17/2018)
                   REPLY to Response to Motion re 225 Response in Opposition to Motion for Amended Scheduling Order by CHRIS
08/17/2018   226
                   RAGGIO, DONALD RAGGIO. (Lowry, Andy) (Entered: 08/17/2018)
08/17/2018   227   AMENDED SCHEDULING ORDER. Signed by Joseph A. Sclafani on 8/17/18. (KB) (Entered: 08/20/2018)
                   MOTION for Leave to File Amended Complaint by Plaintiffs CHRIS RAGGIO, DONALD RAGGIO (Attachments: # 1
09/07/2018   228
                   Exhibit 1 - Proposed Amended Complaint,) (Lowry, Andy) (Entered: 09/07/2018)
09/18/2018   229   ORDER granting 228 Motion for Leave to File. (CW) (CW). (Entered: 09/18/2018)
             Case 3:19-cv-00022-HTW-LRA Document 7-9 Filed 02/11/19 Page 13 of 14
09/18/2018   230   AMENDED COMPLAINT against CODE COLLECTIVE LLC, JED MCCALEB, MTGOX INC, filed by CHRIS RAGGIO,
                   DONALD RAGGIO. (Moeller, Armin) (Entered: 09/18/2018)
                   MOTION to Dismiss Plaintiffs' Claims, MOTION Incorporated Memorandum In Support by Defendants CODE
10/05/2018   231
                   COLLECTIVE LLC, JED MCCALEB (Gault, Edwin) (Entered: 10/05/2018)
                   MOTION for Partial Summary Judgment by Defendants CODE COLLECTIVE LLC, JED MCCALEB (Attachments: # 1
                   Exhibit A-Emails, # 2 Exhibit B-Raggio Affidavit, # 3 Exhibit C-Amended Complaint, # 4 Exhibit D-McCaleb Affidavit, # 5
10/05/2018   232
                   Exhibit E-Price Charts, # 6 Exhibit F-Reuters, # 7 Exhibit G-Docket, # 8 Exhibit H-RFAs, # 9 Exhibit I-Supplemental, # 10
                   Exhibit J-McCaleb Deposition, # 11 Exhibit K-Hearing Transcript,) (Gault, Edwin) (Entered: 10/05/2018)
                   MEMORANDUM in Support re 232 MOTION for Partial Summary Judgment on Measure of Damages by CODE
10/05/2018   233
                   COLLECTIVE LLC, JED MCCALEB. (Gault, Edwin) (Entered: 10/05/2018)
                   MOTION For Judicial Notice by Defendants CODE COLLECTIVE LLC, JED MCCALEB (Gault, Edwin) (Entered:
10/05/2018   234
                   10/05/2018)
                   Request for Judicial Notice re 232 MOTION for Partial Summary Judgment by CODE COLLECTIVE LLC, JED
10/05/2018   235
                   MCCALEB. (Gault, Edwin) (Entered: 10/05/2018)
10/09/2018   236   DOCKET ANNOTATION as to 234 : Attorney has re-filed as entry # 235. (LC) (Entered: 10/09/2018)
                   NOTICE of Hearing re 231 MOTION to Dismiss Plaintiffs' ClaimsMOTION Incorporated Memorandum In Support, 232
10/09/2018   237   MOTION for Partial Summary Judgment by CODE COLLECTIVE LLC, JED MCCALEB (Gault, Edwin) (Entered:
                   10/09/2018)
                   AGREED ORDER SETTING BRIEFING SCHEDULE. Signed by Joseph A. Sclafani on 10/9/18. (SH) (Entered:
10/10/2018   238
                   10/10/2018)
                   Supplemental MOTION for Reconsideration re 190 MOTION for Reconsideration re 91 Order by Defendants CODE
                   COLLECTIVE LLC, JED MCCALEB (Attachments: # 1 Exhibit A-Transcript of Hearing, # 2 Exhibit B-Email from Martin
                   with search terms, # 3 Exhibit C-Emails between Boone and Gault, # 4 Exhibit D-Emails between counsel, # 5 Exhibit E-
10/11/2018   239
                   Email from Boone re Khoury, # 6 Exhibit F-Email from Khoury re additional terms, # 7 Exhibit G-Email from Boone
                   addressing searches, # 8 Exhibit H-Email from Gault suggestions to find relevant docs, # 9 Exhibit I-Email from Boone on
                   proposed searches, # 10 Exhibit J-McCaleb Discovery Responses,) (Gault, Edwin) (Entered: 10/11/2018)
                   NOTICE of Hearing re 239 Supplemental MOTION for Reconsideration re 190 MOTION for Reconsideration re 91
                   OrderSupplemental MOTION for Reconsideration re 190 MOTION for Reconsideration re 91 OrderSupplemental MOTION
10/16/2018   240
                   for Reconsideration re 190 MOTION for Reconsideration re 91 Order by CODE COLLECTIVE LLC, JED MCCALEB
                   (Robinson, Amanda) (Entered: 10/16/2018)
                   RESPONSE to Motion re 239 Supplemental MOTION for Reconsideration re 190 MOTION for Reconsideration re 91
                   OrderSupplemental MOTION for Reconsideration re 190 MOTION for Reconsideration re 91 OrderSupplemental MOTION
                   for Reconsideration re 190 MOTION for Reconsideration re 91 Order by CHRIS RAGGIO, DONALD RAGGIO.
10/22/2018   241   (Attachments: # 1 Exhibit Defendants' Exhibit B - Email, # 2 Exhibit Defendants' Exhibit C - Email, # 3 Exhibit Defendants'
                   Exhibit D - Email, # 4 Exhibit Defendants' Exhibit F - Email, # 5 Exhibit Defendants' Exhibit G - Email, # 6 Exhibit
                   Defendants' Exhibit H - Email, # 7 Exhibit Defendants' Exhibit I - Email, # 8 Exhibit Plaintiffs' Exhibit A - Email, # 9 Exhibit
                   Plaintiffs' Exhibit B - Email,) (Boone, Walter) (Entered: 10/22/2018)
                   AGREED ORDER AMENDING BRIEFING SCHEDULE. Signed by Joseph A. Sclafani on 10/24/18. (SH) (Entered:
10/25/2018   242
                   10/25/2018)
                   RESPONSE in Opposition re 231 MOTION to Dismiss Plaintiffs' ClaimsMOTION Incorporated Memorandum In Support by
10/25/2018   243
                   CHRIS RAGGIO, DONALD RAGGIO. (Lowry, Andy) (Entered: 10/25/2018)
                   RESPONSE in Opposition re 232 MOTION for Partial Summary Judgment by CHRIS RAGGIO, DONALD RAGGIO.
                   (Attachments: # 1 Exhibit A - Raggio affidavit, # 2 Exhibit B - Boone affidavit, # 3 Exhibit C - Dabbs affidavit, # 4 Exhibit D
11/01/2018   244
                   - Jan 2011 emails, # 5 Exhibit E - Emails, # 6 Exhibit F - Skype log, # 7 Exhibit G - Apr 2011 email,) (Lowry, Andy)
                   (Entered: 11/01/2018)
                   MEMORANDUM in Opposition re 232 MOTION for Partial Summary Judgment by CHRIS RAGGIO, DONALD RAGGIO.
11/01/2018   245
                   (Lowry, Andy) (Entered: 11/01/2018)
                   REPLY to Response to Motion re 243 Response in Opposition to Motion by CODE COLLECTIVE LLC, JED MCCALEB.
11/05/2018   246
                   (Gault, Edwin) (Entered: 11/05/2018)
11/09/2018   247   ORDER denying 239 Motion for Reconsideration. (MG) Modified on (Entered: 11/13/2018)
                   AGREED ORDER AMENDING SCHEDULING ORDER. Signed by Joseph A. Sclafani on 11/13/18. (MG) (Entered:
11/14/2018   248
                   11/14/2018)
                   REPLY to Response to Motion re 244 Response in Opposition to Motion, by CODE COLLECTIVE LLC, JED MCCALEB.
                   (Attachments: # 1 Exhibit M - First 56(f) Motion, # 2 Exhibit N - Bitcoin Article 2, # 3 Exhibit O - Bitcoin Article 1, # 4
11/15/2018   249
                   Exhibit P- Convention Email, # 5 Exhibit Q - Convention Article, # 6 Exhibit R - Depo Email Chain,) (Gault, Edwin)
                   (Entered: 11/15/2018)
                   ORDER ALLOWING FILING OF DOCUMENT UNDER SEAL. Signed by Joseph A. Sclafani on 11/15/2018. (DKW)
11/16/2018   250
                   (Entered: 11/16/2018)
11/16/2018   251   EXHIBIT L. - FILED UNDER SEAL PER ORDER (KB) (Entered: 11/16/2018)
             Case 3:19-cv-00022-HTW-LRA Document 7-9 Filed 02/11/19 Page 14 of 14
11/28/2018   252   AGREED PROTECTIVE ORDER. Signed by Joseph A. Sclafani on 11/28/18. (SH) (Entered: 11/28/2018)
                   NOTICE OF SERVICE of Interrogatories Propounded to Jed McCaleb by CHRIS RAGGIO. (Lowry, Andy) (Entered:
11/29/2018   253
                   11/29/2018)
                   NOTICE OF SERVICE of Request for Production of Documents Propounded to Jed McCaleb by CHRIS RAGGIO,
11/29/2018   254
                   DONALD RAGGIO. (Lowry, Andy) (Entered: 11/29/2018)
                   DESIGNATION of Witness (Expert Witnesses) by CHRIS RAGGIO, DONALD RAGGIO. (Attachments: # 1 Exhibit 1 -
12/07/2018   255   Dabbs CV, # 2 Exhibit 2 - Dabbs affidavit, # 3 Exhibit 3 - Carroll CV, # 4 Exhibit 4 - Evans CV, # 5 Exhibit 5 - Nilsson CV, #
                   6 Exhibit 6 - Gaylor CV,) (Lowry, Andy) (Entered: 12/07/2018)
                   MEMORANDUM in Support re 232 MOTION for Partial Summary Judgment Revision to Record Citations Related to
12/17/2018   256   Exhibit A in its Memorandum in Support of Motion for Partial Summary Judgment by CODE COLLECTIVE LLC, JED
                   MCCALEB. (Gault, Edwin) (Entered: 12/17/2018)
                   MISCELLANEOUS DOCUMENT: Supplement to Plaintiffs Response Opposing Partial Summary Judgment re 244 Response
12/17/2018   257   in Opposition to Motion, by CHRIS RAGGIO, DONALD RAGGIO. (Attachments: # 1 Exhibit 1 - Plfs Designation of
                   Experts,) (Lowry, Andy) (Entered: 12/17/2018)
12/21/2018   258   AGREED AMENDED PROTECTIVE ORDER. Signed by Joseph A. Sclafani on 12/21/2018. (KK) (Entered: 12/21/2018)
12/27/2018   259   ORDER denying 232 Motion for Partial Summary Judgment. (SH) (Entered: 12/27/2018)
12/27/2018   260   ORDER denying 231 Motion to Dismiss; denying 231 Motion. (KK) (Entered: 12/27/2018)
                   NOTICE OF SERVICE of Interrogatories Propounded to Plaintiffs, NOTICE OF SERVICE of Request for Production of
01/03/2019   261
                   Documents Propounded to Plaintiffs by CODE COLLECTIVE LLC, JED MCCALEB. (Gault, Edwin) (Entered: 01/03/2019)
01/07/2019   262   SUBPOENA ISSUED for Production/Inspection. Ripple Labs, Inc. (ZW) (Entered: 01/07/2019)
                   NOTICE OF SERVICE of Responses to Request for Production by CHRIS RAGGIO, DONALD RAGGIO. (Lowry, Andy)
01/09/2019   263
                   (Entered: 01/09/2019)
                   NOTICE of Notice of Removal by CODE COLLECTIVE LLC, JED MCCALEB (Attachments: # 1 Exhibit 1 - Notice of
01/10/2019   264
                   Removal,) (Gault, Edwin) (Entered: 01/10/2019)
